IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                                      FILED
                                AT KNOXVILLE
                                                                    November 1, 1999

                           SEPTEMBER SESSION, 1999                  Cecil Crowson, Jr.
                                                                   Appellate Court Clerk



STATE OF TENNESSEE,             )    C.C.A. NO. E1998-00065-CCA-R3-CD
                                )
      Appellee,                 )
                                )    KNOX COUNTY NO. 61215
                                )
VS.                             )
                                )    HON. RAY L. JENKINS
CHARLES EDWARD EVANS,           )    JUDGE
ALIAS,                          )
                                )    (Probation Revocation)
      Appellant.                )




FOR THE APPELLANT:                   FOR THE APPELLEE:

MARK E. STEPHENS                     PAUL G. SUMMERS
District Public Defender             Attorney General and Reporter

PAULA R. VOSS                        ELLEN H. POLLACK
DAVID GALL                           Assistant Attorney General
Assistant Public Defenders           425 Fifth Avenue North
1209 Euclid Avenue                   Nashville, TN 37243
Knoxville, TN 37921
                                     RANDALL E. NICHOLS
                                     District Attorney General

                                     PAULA GENTRY
                                     Assistant District Attorney
                                     400 Main, P.O. Box 1468
                                     Knoxville, TN 37901-1468



OPINION FILED ________________________

AFFIRMED PURSUANT TO RULE 20

JERRY L. SMITH, JUDGE
                                      ORDER


       The appellant, Charles Edward Evans, appeals the Knox County Criminal

Court’s order revoking his probation. In 1996, the appellant was convicted of one (1)

count of selling less than 0.5 grams of cocaine and sentenced to eight (8) years as a

Range II offender.     The appellant was placed on probation by the Tennessee

Department of Correction in February 1998. Subsequently, the state filed a petition to

revoke the appellant’s probation, and after an evidentiary hearing, the trial court

revoked the appellant’s probation. On appeal, the appellant claims that the trial court

erred in revoking probation. After a review of the record before this Court, we affirm the

judgment of the trial court pursuant to Rule 20 of the Tennessee Court of Criminal

Appeals.

       In August of 1996, the appellant pled guilty to one (1) count of selling less than

0.5 grams of cocaine and was sentenced to eight (8) years as a Range II, multiple

offender. At the time of sentencing, the trial court ordered that the appellant be placed

in the Community Alternatives to Prison Program (“CAPP”). A warrant alleging that the

appellant had violated the conditions of CAPP was filed on December 4, 1996;

however, that warrant was dismissed, and the appellant was returned to the CAPP

Program on January 17, 1997. On March 17, 1997, a second CAPP violation warrant

was filed, and the trial court subsequently revoked the appellant’s participation in

CAPP. The appellant was transferred to prison.

       In February 1998, the Tennessee Department of Correction released the

appellant on determinate probation. See Tenn. Code Ann. § 40-20-206. In October,

the appellant’s probation officer filed a warrant alleging that the appellant had violated

several conditions of his probation, including failing to perform community service as

ordered, failing to pay restitution and/or fines regularly, consuming drugs and alcohol

on a regular basis, failing to keep appointments with his probation officer, moving from



                                           -2-
Blount County to Knox County without the officer’s knowledge or consent, and being

arrested for driving on a revoked license.

       After a hearing, the trial court found that the appellant had violated the terms of

his release and revoked the appellant’s probation. From this ruling, the appellant brings

this appeal.

       This Court’s standard of review for a probation revocation is an abuse of

discretion standard. State v. Stubblefield, 953 S.W.2d 223, 226 (Tenn. Crim. App.

1997). If the record presents substantial evidence to support revocation, the trial

court’s action will be upheld on appeal. Id.

       A trial court has the authority to revoke a defendant’s probation if the court finds

by a preponderance of the evidence that the defendant has violated the conditions of

his probation. Tenn. Code Ann. §§ 40-35-310, 40-35-311(d). At the revocation

hearing, the appellant’s probation officer testified that the appellant failed to report for

meetings as scheduled, failed to perform community service as directed, moved to

Knoxville without her permission or consent, failed to pay court ordered fines and costs,

tested positive for cocaine, admitted frequent use of alcohol and marijuana and had

charges pending against him in General Sessions Court.               This testimony was

undisputed. Indeed, the appellant, through counsel, conceded that he “violated the

conditions of probation in a number of ways.”

       The evidence that the appellant violated the terms of his probation is

overwhelming. Thus, the trial court did not abuse its discretion in its decision to revoke

probation.     Accordingly, the judgment of the trial court is affirmed pursuant to

Tennessee Court of Criminal Appeals Rule 20. Costs of the appeal are taxed to the

State of Tennessee, as it appears that the appellant is indigent.



                                    ____________________________________
                                    JERRY L. SMITH, JUDGE




                                            -3-
CONCUR:



___________________________________
GARY R. WADE, JUDGE


___________________________________
JAMES CURWOOD WITT, JUDGE




                                -4-